ORDER
PER CURIAM.
Microdyne, Inc. appeals the judgment of the trial court granting a motion for a *570directed verdict in favor of Midwest Precision Castings Company.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).